EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of October 30, 2014, by
and between Kindred Healthcare Operating, Inc., a Delaware corporation (the
“Company”), and Benjamin A. Breier (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly-owned subsidiary of
Kindred Healthcare, Inc. (“Parent”), and the parties hereto desire to provide
for the terms of Executive’s continued employment by the Company on the terms
and conditions set forth in this Agreement; and

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
September 20, 2012 (the “2012 Employment Agreement”); and

WHEREAS, Executive and the Company wish to enter into this Agreement, which,
effective as of the Effective Date (as defined), shall supersede, in its
entirety, the 2012 Employment Agreement; and

WHEREAS, the Executive Compensation Committee of the Board of Directors of the
Parent (the “Compensation Committee”) has determined that it is in the best
interests of the Company and Parent to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. The term of this Agreement (the “Term”) shall initially be for a
three-year period commencing on March 31, 2015 (the “Effective Date”). The Term
shall be automatically extended by one additional day for each day beyond the
Effective Date that the Executive remains employed by the Company until such
time as the Company elects to cease such extension by giving written notice of
such election to the Executive specifying the effective date of such notice. In
such event, this Agreement shall terminate on the third anniversary of the
effective date of such election notice.

2. Effectiveness of Agreement. The Company and Executive hereby acknowledge and
agree that the terms and conditions of this Agreement shall become effective as
of the Effective Date and this Agreement shall supersede, in all respects, the
2012 Employment Agreement and the 2012 Employment Agreement shall be null and
void and of no further force and effect as of the Effective Date.



--------------------------------------------------------------------------------

3. Duties; Extent of Services.

(a) Executive will be engaged by the Company as its Chief Executive Officer.
Executive shall have the same title with the Parent. Executive shall perform
such duties for each of the Company and the Parent as are commensurate with his
titles and as otherwise designated by the Board of Directors of the Parent (the
“Board”).

(b) Executive, subject to the direction and control of the Board, shall have the
power and authority commensurate with his executive status and necessary to
perform his duties hereunder. During the Term, Executive shall devote his entire
working time, attention, labor, skill and energies to the business of the
Company and the Parent, and shall not, without the consent of the Company, be
actively engaged in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage.

(c) On the Effective Date, Executive will also be appointed as a member of the
Board.

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary (“Base Salary”) of not less than $925,000 per year payable in
equal installments in accordance with the Company’s normal payroll procedures.
Executive may receive increases in his Base Salary from time to time, as
approved by the Board in its sole discretion.

(b) In addition to Base Salary, Executive shall be entitled to receive bonuses
and other incentive compensation as the Board may approve from time to time,
including participation in the Company’s short-term incentive plan and long-term
incentive plan, in accordance with the terms and conditions of such plans as may
be in effect from time to time, subject to the following:

(1) subject to uniform adjustments applicable to other executive officers of the
Company, for the 2015 plan year, the Executive’s target bonus under the
short-term incentive plan will be 100% of Base Salary (the “Target Bonus”).

(2) subject to uniform adjustments applicable to other executive officers of the
Company, for the 2015 plan year, the Executive’s target bonus under the
long-term incentive plan will be 65% of Base Salary.

For purposes of calculations for the 2015 plan year, Base Salary and the Base
Salary multiplier under (b)(1) and (b)(2) shall be calculated based on the Base
Salary and multiplier in effect on or after the Effective Date of this
Agreement, with no proration for the period before and after the Effective Date.

 

2



--------------------------------------------------------------------------------

5. Benefits.

(a) Executive shall be entitled to participate in any and all pension benefit,
welfare benefit (including, without limitation, medical, dental, disability and
group life insurance coverages) and fringe benefit plans from time to time in
effect for officers of the Company and its affiliates.

(b) Executive shall be entitled to participate in such bonus, stock option, or
other incentive compensation plans of the Company and its affiliates as in
effect from time to time for officers of the Company. On or before the Effective
Date, the Compensation Committee will approve a grant to Executive of time-based
restricted stock of Parent with a grant date fair value equal to $1,900,000 and
a grant to Executive of performance-based restricted stock of Parent with a
grant date fair value equal to $1,900,000, subject to the terms and conditions
of the Kindred Healthcare, Inc. 2011 Stock Incentive Plan, Amended and Restated,
and any applicable award agreements related thereto.

(c) Executive shall be entitled to earn paid time off each year up to a maximum
of 208 hours per year, subject to the Company’s policies as in effect from time
to time for the Company’s executive officers. The Executive shall schedule the
timing of such paid time off in a reasonable manner. The Executive also may be
entitled to such other leave, with or without compensation, as shall be mutually
agreed by the Company and Executive.

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to time.

(e) While this Agreement is in effect, the Company shall provide the Executive
with (i) director’s and officer’s liability insurance coverage; (ii) life
insurance for which the Executive may designate the beneficiary or
beneficiaries; and (iii) long-term disability insurance; in each such case,
consistent with the benefits provided from time to time to the Company’s other
executive officers.

(f) Legal Fees. Executive shall be reimbursed for any legal or accounting
services utilized by Executive in connection with the negotiation of this
Agreement in an amount not to exceed $10,000, subject to the Company’s receipt
of appropriate invoices from the Executive evidencing the expenses to be
reimbursed. The Company shall reimburse the Executive for such legal and
accounting fees on or before the last day of the Executive’s taxable year
following the taxable year in which such fees are incurred.

 

3



--------------------------------------------------------------------------------

6. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Term. If the Company determines in good faith
that the Disability of Executive has occurred during the Term (pursuant to the
definition of Disability set forth below) it may give to Executive a Notice of
Termination in accordance with Section 6(d) below. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such Notice of Termination by Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, Executive shall
not have returned to full-time performance of Executive’s duties. For purposes
of this Agreement, “Disability” shall mean Executive’s absence from his
full-time duties hereunder for a period of 90 days due to disability as defined
in the long-term disability plan provided to Executive by the Company.

(b) Cause. The Company may terminate Executive’s employment during the Term for
Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s
(i) conviction of or plea of nolo contendere to a crime involving moral
turpitude; or (ii) conduct that constitutes a willful and material breach by
Executive of his duties and responsibilities and that is committed in bad faith
or without reasonable belief that such conduct is in the best interests of the
Company and its affiliates, but with respect to (ii) only if (a) the Company has
given Executive a Notice of Termination in accordance with Section 6(d) below,
(b) Executive has been given a reasonable opportunity of not less than 30 days
after Executive’s receipt of the Notice of Termination to remedy or correct the
purported breaching conduct, and (c) within not less than 45 days after
Executive’s receipt of the Notice of Termination the Board has adopted a
resolution by a vote of at least 75% of its members, after giving the Executive
and his attorney an opportunity to be heard at a meeting of the Board, finding
that such conduct constituted such a willful and material breach, was committed
in bad faith or without reasonable belief that it was in the best interests of
the Company and its affiliates, and has not been remedied or corrected by
Executive. For purposes of the adoption by the Board of any such resolution in
respect of the Executive’s termination for Cause, any act, or failure to act, of
Executive based upon authority given to Executive pursuant to a resolution duly
adopted by the Board or based upon advice of counsel for the Company to
Executive shall be conclusively presumed by the Board to have been done, or
omitted to be done, by Executive in good faith and with reasonable belief that
such conduct was in the best interests of the Company and its affiliates. For
the avoidance of doubt, Executive will not be included as a member of the Board
in the determination of whether 75% of the Board’s members adopted a resolution
in respect of Executive’s termination for Cause.

(c) Good Reason. Executive’s employment may be terminated during the Term by
Executive for Good Reason. “Good Reason” shall exist upon the occurrence,
without Executive’s express written consent, of any of the following events:

(1) a material adverse change in Executive’s authority, duties or
responsibilities (including, without limitation, the Company assigning to
Executive duties of a substantially nonexecutive or nonmanagerial nature, other
than any such change directly attributable to the fact that the Company is no
longer publicly owned);

 

4



--------------------------------------------------------------------------------

(2) the Company shall materially reduce the Base Salary or annual bonus
opportunity of Executive (for this purpose only, “materially” means a reduction
in Base Salary or annual bonus opportunity of 5% or greater);

(3) the Company shall require Executive to relocate Executive’s principal
business office more than 30 miles, provided that the Executive and the Company
acknowledge that Executive’s current principal business office is 680 South
Fourth Street, Louisville, Kentucky 40202; or

(4) a material breach by the Company of Section 5(a), Section 5(b), Section 5(e)
or Section 9(c) of this Agreement.

For purposes of this Agreement, “Good Reason” shall not exist until after
Executive has given the Company a Notice of Termination in accordance with
Section 6(d) below, and the specified event is not remedied within 30 days after
the Company’s receipt of such Notice of Termination; provided, that if the
specified event cannot reasonably be remedied within such 30-day period and the
Company commences reasonable steps within such 30-day period to remedy such
event and diligently continues such steps thereafter until a remedy is effected,
such event shall not constitute “Good Reason” provided that such event is
remedied within 60 days after the Company’s receipt of such Notice of
Termination.

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than 30 days after the giving of such notice, and in
the case of a termination for Cause, shall not be more than 45 days after the
giving of such notice). The failure by Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of Executive or the
Company, respectively, hereunder or preclude Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing Executive’s
or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, or Executive resigns without Good

 

5



--------------------------------------------------------------------------------

Reason, the Date of Termination shall be the date on which the Company or
Executive notified Executive or the Company, respectively, of such termination,
and (iii) if Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of Executive or
the Disability Effective Date, as the case may be.

7. Obligations of the Company Upon Termination. Following any termination of
Executive’s employment hereunder, the Company shall pay Executive his Base
Salary through the Date of Termination and any amounts owed to Executive
pursuant to the terms and conditions of the benefit plans and programs of the
Company at the time such payments are due. In addition, subject to Sections 7(f)
and 7(g) hereof and the conditions set forth below, Executive shall be entitled
to the following additional payments:

(a) Death or Disability. If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) an
amount equal to the product of (i) the annual bonus, if any, under the
short-term incentive plan to which the Executive would have been entitled for
the year of termination of employment had Executive’s employment with the
Company not been terminated, as determined in accordance with Section 4(b)(1)
hereof, and (ii) a fraction, the numerator of which is the number of days in the
period beginning on the first day of the calendar year in which such termination
occurs and ending on the Date of Termination and the denominator of which is
365. Such amount shall be paid on the date when such amounts would otherwise
have been payable to the Executive if Executive’s employment with the Company
had not terminated, as determined in accordance with the terms and conditions of
the applicable short-term incentive plan.

(b) Good Reason; Other than for Cause. If, during the Term, the Company shall
terminate Executive’s employment other than for Cause (but not for Disability),
or the Executive shall terminate his employment for Good Reason:

(1) in satisfaction of the annual bonus Executive would otherwise be eligible to
receive under the short-term incentive plan in respect of the calendar year in
which the Date of Termination occurs, the Company shall pay to Executive an
amount equal to the product of (i) the annual bonus, if any, to which the
Executive would have been entitled for the year in which the Date of Termination
occurs had Executive’s employment with the Company not been terminated, as
determined in accordance with the terms and conditions of the applicable
short-term incentive plan of the Company as provided in Section 4(b)(1) hereof,
and (ii) a fraction, the numerator of which is the number of days in the period
beginning on the first day of the calendar year in which the Date of Termination
occurs and ending on the Date of Termination and the denominator of which is
365. Such amount shall be paid on the date when such amounts would otherwise
have been payable to the Executive if Executive’s employment with the Company
had not terminated as determined in accordance with the terms and conditions of
the applicable short-term incentive plan of the Company, but in no event later
than 2.5 months following the end of the year in which the Date of Termination
occurs.

 

6



--------------------------------------------------------------------------------

(2) Within 14 days following Executive’s Date of Termination, the Company shall
pay to Executive a cash severance payment in an amount equal to 2.5 times the
sum of the Executive’s Base Salary and Target Bonus as of the Date of
Termination.

(3) With respect to the Company’s long-term incentive plans, the Company shall
provide and pay the following amounts:

(i) in respect of any awards under the Company’s long term incentive plans for
which the Executive’s Date of Termination occurs during the performance period
for such award, the Executive shall be entitled to a long-term incentive award
equal to the product of (A) the long-term incentive award, if any, Executive
would have been entitled to in respect of the performance period had Executive’s
employment with the Company not been terminated, as determined based on actual
performance during the relevant performance period and in accordance with the
terms and conditions of the Company’s long-term incentive plans, and (B) a
fraction, the numerator of which is the number of days in the period commencing
on the first day of the relevant performance period and ending on the Date of
Termination and the denominator of which is the total number of days in the
relevant performance period. Such amounts shall be paid on the same schedule and
in the same manner as if the Executive had remained employed with the Company
through settlement of such long-term incentive awards, as determined in
accordance with the terms and conditions of the Company’s long-term incentive
plans.

(ii) with respect to awards where Executive’s Date of Termination occurs
following the end of the performance period that relates to such award, to the
extent not yet paid, the Company shall pay to Executive any amounts earned by
the Executive in respect of such award on the same schedule and in the same
manner as if the Executive had remained employed with the Company through
settlement of such long-term incentive award, as determined in accordance with
the terms and conditions of the Company’s long-term incentive plan.

(4) For the thirty-month period following the Date of Termination, (the “Benefit
Continuation Period”), the Executive shall be treated as if he had continued to
be an Executive for all purposes under the Company’s health insurance plan and
dental insurance plan; or if the Executive is prohibited from participating in
such plans, the Company shall, pursuant to Section 7(e) hereof, otherwise
provide such benefits. Executive shall be responsible for any costs for such
insurance coverage; provided, however, that the Company will pay to Executive a
lump sum payment equal to the monthly employer subsidy of such

 

7



--------------------------------------------------------------------------------

costs for the duration of the Benefit Continuation Period, plus an amount
necessary to cover any incremental taxes incurred by Executive related to such
payment. Following the Benefit Continuation Period, the Executive shall be
entitled to receive continuation coverage under Part 6 of Title I of ERISA by
treating the end of this period as the applicable qualifying event (i.e., as a
termination of employment for purposes of ERISA § 603(2)) and with the
concurrent loss of coverage occurring on the same date, to the extent allowed by
applicable law.

(5) For the Benefit Continuation Period, Company shall maintain in force, at its
expense, the Executive’s life insurance in effect under the Company’s voluntary
life insurance benefit plan as of the Date of Termination. Executive shall be
responsible for any costs for such insurance coverage; provided, however, that
the Company may pay to Executive a lump sum payment equal to the monthly
employer subsidy of such costs for the duration of the Benefit Continuation
Period, plus an amount necessary to cover any incremental taxes incurred by
Executive related to such payment. For purposes of clarification, the portion of
the premiums in respect of such plan for which Executive and Company are
responsible, respectively, shall be the same as the portion for which Executive
and Company are responsible, respectively, immediately prior to the Date of
Termination.

(6) For the Benefit Continuation Period, the Company shall provide short-term
and long-term disability insurance benefits to Executive equivalent to the
coverage that the Executive would have had if he had remained employed under the
disability insurance plans applicable to Executive on the Date of Termination.
Executive shall be responsible for any costs for such insurance coverage;
provided, however, that the Company may pay to Executive a lump sum payment
equal to the monthly employer subsidy of such costs for the duration of the
Benefit Continuation Period, plus an amount necessary to cover any incremental
taxes incurred by Executive related to such payment. Should Executive become
disabled during such period, Executive shall be entitled to receive such
benefits, and for such duration, as the applicable plan provides. For purposes
of clarification, the portion of the premiums in respect of such short-term and
long-term disability benefits for which Executive and Company are responsible,
respectively, shall be the same as the portion for which Executive and Company
are responsible, respectively, immediately prior to the Date of Termination.

(7) Within fifteen (15) days after the Date of Termination, the Company shall
pay to Executive a cash payment in an amount, if any, necessary to compensate
Executive for the Executive’s unvested interests under the Company’s retirement
savings plan which are forfeited by Executive in connection with the termination
of Executive’s employment.

 

8



--------------------------------------------------------------------------------

(8) Any outstanding unvested stock options, performance-based restricted stock
units or similar equity awards (other than service-based restricted stock
awards) held by Executive on the Date of Termination shall continue to vest in
accordance with their original terms (including any related performance
measures) for the duration of the Benefit Continuation Period as if Executive
had remained an employee of the Company through the end of such period and any
such stock option, performance-based restricted stock unit or other equity award
(other than service-based restricted stock awards) that has not vested as of the
conclusion of such period shall be immediately cancelled and forfeited as of
such date. In addition, Executive shall have the right to continue to exercise
any outstanding vested stock options held by Executive during the Benefit
Continuation Period; provided that in no event shall Executive be entitled to
exercise any such option beyond the original expiration date of such option. Any
outstanding service-based restricted stock award held by Executive as of the
Date of Termination that would have vested during the Benefit Continuation
Period had Executive remained an employee of the Company through the end of such
period shall be immediately vested as of the Date of Termination and any
service-based restricted stock award that would not have vested as of the
conclusion of such period shall be immediately cancelled and forfeited as of
such date.

(9) Subject to compliance with applicable law, the Company shall adopt such
amendments to its benefit plans and other agreements referred to in this
Agreement, if any, as are necessary to effectuate the provisions of this
Section 7. To the extent an applicable plan or agreement cannot be so amended
due to nondiscrimination or other requirements applicable to the plan, the
Company shall adopt or implement an alternative written plan or program to
accomplish the purpose.

(10) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause or Executive terminates employment without Good Reason (and
other than due to such Executive’s death or Disability) during the Term, this
Agreement shall terminate without further additional obligations to Executive
under this Agreement.

(d) Death after Termination. In the event of the death of Executive during the
period Executive is entitled to receive payments pursuant to this Agreement,
Executive’s designated beneficiary shall be entitled to receive the balance of
the payments owed to the Executive hereunder; or in the event of no designated
beneficiary, the remaining payments shall be made to Executive’s estate.

(e) Satisfaction of Benefits. If the Company is unable to provide the Executive
with any in-kind benefits required hereunder by reason of the termination of

 

9



--------------------------------------------------------------------------------

the Executive’s employment pursuant to this Section 7, then the Company shall
pay the Executive cash equal to the value of the in-kind benefit that otherwise
would have accrued for the Executive’s benefit under the plan, for the period
during which such benefits could not be provided under the plans, said cash
payments to be made within 45 days after the end of the year for which such
contributions would have been made or would have accrued.

(f) General Release of Claims. Notwithstanding anything herein to the contrary,
the amounts payable pursuant to this Section 7 are subject to the condition that
Executive has delivered to the Company an executed copy of an irrevocable
general release of claims in a form reasonably satisfactory to the Company
within the 60 day period immediately following the Executive’s separation from
service (the “Release Period”). Any payment that otherwise would be made prior
to Executive’s delivery of such executed release pursuant to this Section 7
shall be paid on the first business day following the conclusion of the Release
Period; provided that in-kind benefits provided pursuant to subsections (b)(4),
(5) and (6) of this Section 7 shall continue in effect after separation from
service pending the execution and delivery of such release for a period not to
exceed 60 days; provided further that if such release is not executed and
delivered within such 60-day period, Executive shall reimburse the Company for
the full cost of coverage during such period.

(g) Recoupment. Notwithstanding anything in this Agreement to the contrary, the
amounts payable pursuant to this Section 7 are subject to the condition that
Executive fully complies with his obligations under Sections 13, 14 and 15
hereto. Executive hereby acknowledges and agrees that Company shall have the
right to recoup, set off or withhold any amounts paid or owed to Executive under
this Section 7 for any period or periods during which Executive is not in
compliance with his obligations under Sections 13, 14 and 15 hereto.

(h) Six Month Delay for Specified Employees. Notwithstanding anything herein to
the contrary, if at the time of Executive’s separation from service Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended and the regulations promulgated thereunder (the “Code”) and
the deferral of the payment payable pursuant to Section 7(b)(2) is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the payment to which Executive would otherwise be entitled during the
first six months following his separation from service shall be deferred and
accumulated (without any reduction in such payment ultimately paid to Executive)
for a period of six months from the date of separation from service and paid in
a lump sum on the first day of the seventh month following such separation from
service (or, if earlier, the date of Executive’s death), together with interest
during such period at a rate computed by adding 2.00% to the Prime Rate as
published in the Money Rates section of the Wall Street Journal, or other
equivalent publication if the Wall Street Journal no longer publishes such
information, on the first publication date of the Wall Street Journal or
equivalent publication after the date of Executive’s separation from service
(provided that if more than one such Prime Rate is published on any given day,
the highest of such published rates shall be used).

 

10



--------------------------------------------------------------------------------

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. With respect to those
material claims, disputes or controversies for which Executive prevails, the
Company shall pay all costs of the arbitration and all reasonable attorneys’ and
accountants’ fees of the Executive in connection therewith, including any
litigation to enforce any arbitration award.

9. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, the Parent and their successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Section 9(c), “Company” shall mean the Company, the Parent and
their successors and assigns, and any successor to its or their business and/or
assets which assumes and agrees to perform this Agreement as aforesaid, by
operation of law, or otherwise.

10. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under Section 7 of this Agreement, Executive waives
any and all rights to any payments or benefits under any severance plans or
arrangements of the Company or its affiliates that specifically provide for
severance payments, other than the Change in Control Severance Agreement between
the Company and Executive (the “Change in Control Severance Agreement”);
provided that any payments payable to Executive hereunder shall be offset by any
payments paid to Executive by the Company or any successor to the Company under
the Change in Control Severance Agreement.

11. Withholding. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

12. No Mitigation. Executive shall have no duty to mitigate his damages from any
termination of his employment hereunder by seeking other employment and, should
Executive actually receive compensation from any such other employment, the
payments

 

11



--------------------------------------------------------------------------------

required hereunder (including without limitation the provision of in-kind
benefits provided under Section 7 hereof) shall not be reduced or offset by any
such compensation. Further, the Company’s and Parent’s obligations to make any
payments hereunder shall not be subject to or affected by any setoff,
counterclaims or defenses which the Company or Parent may have against Executive
or others except as expressly provided in Section 7(g) of this Agreement.

13. Non-Competition. The provisions of this Section 13 and any related
provisions shall survive termination of this Agreement and/or Executive’s
employment with the Company and do not supersede, but are in addition to and not
in lieu of, any other agreements signed by Executive concerning non-competition,
confidentiality, solicitation of employees, or trade secrets, and are included
in consideration for the Company entering into this Agreement. Executive’s right
to receive and retain the benefits specified in this Agreement is conditioned
upon Executive’s compliance with the terms of this Section 13:

(a) Non-Compete.

(1) During the Executive’s employment with the Company and during the period
beginning on the Date of Termination and ending one (1) year thereafter (the
“Non-Compete Period”), the Executive shall not, without prior written approval
of the Board, become an officer, employee, agent, partner, or director of, or
provide any services or advice to or for or on behalf of, any business
enterprise in substantial direct competition (as defined in Section 13(a)(2))
with the Company. The above constraint shall not prevent the Executive from
making passive investments, not to exceed five percent (5%) of the total equity
value, in any enterprise where Executive’s services or advice is not required or
provided.

(2) For purposes of this Section 13(a), a business enterprise with which the
Executive becomes associated as an officer, employee, agent, partner, or
director of, or provide any services or advice to or for or on behalf of, shall
be considered in substantial direct competition with the Company if such entity
owns, operates or manages long-term acute care hospitals, nursing facilities,
inpatient rehabilitation hospitals, or provides contract rehabilitation therapy
services, home health services or hospice services within any state or country
where the Company or any of its direct or indirect subsidiaries or affiliates
has any such hospital or facility or provides any such services as of the Date
of Termination.

(3) During the Executive’s employment with the Company and during the
Non-Compete Period, the Executive shall not, without prior written approval of
the Board, directly or indirectly, solicit, provide to, take away, or attempt to
take away or provide to any customer or solicited prospect of the Company or any
of its direct or indirect subsidiaries any business of a type which the Company
or such subsidiary provides or markets or which is in substantial direct
competition with any business then engaged in (or product or services marketed
or planned to be marketed) by the Company or any of its direct or indirect
subsidiaries; or induce or attempt to induce any such customer to reduce such
customer’s business with that business entity, or divert any such customer’s
business from the Company and its direct or indirect subsidiaries; or discuss
that subject with any such customer.

 

12



--------------------------------------------------------------------------------

(b) Non-Solicit. During the Executive’s employment with the Company and during
the Non-Compete Period, Executive shall not directly or indirectly, individually
or on behalf of any person other than the Company, aid or endeavor to solicit or
induce any of the Company’s or its affiliates’ employees to leave their
employment with the Company or such affiliates in order to accept employment
with Executive or any other person, corporation, limited liability company,
partnership, sole proprietorship or other entity.

14. Public Statements. Executive agrees not to disparage or make derogatory or
negative remarks or comments about the Company or Parent, its affiliates and
their respective directors, officers, shareholders, agents or employees, to any
third parties and not to otherwise defame the Company or Parent in any manner,
including through any form of social media.

15. Confidential Information. At no time shall Executive divulge, furnish or
make accessible to anyone any confidential or proprietary knowledge or
information about the Parent, Company or any of their affiliates including,
without limitation, any confidential or proprietary information concerning the
operations, plans or methods of the Company (except as required by law or order
of court or other governmental agency) or any of the employees, clients,
patients, customers or suppliers of the Parent or Company or any of their
affiliates. For purposes of this Section 15, “confidential or proprietary
information” shall mean any information, whether in writing or disclosed orally
to Executive, which is not generally available to the public.

16. Provisions Relating To Non-Competition, Non-Solicitation Public Statements
and Confidentiality. The provisions of Sections 13, 14 and 15 shall survive the
termination of Executive’s employment and this Agreement and shall not be
affected by any subsequent changes in employment terms, positions, duties,
responsibilities, authority, or employment termination, permitted or
contemplated by this Agreement. To the extent that any restrictive covenant set
forth in Sections 13, 14 and 15 of this Agreement shall be determined to be
invalid or unenforceable such restrictive covenant shall be modified so that the
scope of the restrictive covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable as will
grant the Company the maximum protection and restrictions on the Executive’s
activities permitted by applicable law in such circumstances. The Company shall
have the right to advise any prospective or then current employer of Executive
of the provisions of Sections 13, 14 and 15 without liability. The Company’s
right to enforce the provisions of Sections 13, 14 and 15 shall not be affected
by the existence, or non-existence, of any other similar agreement for any other
executive, or by the Company’s failure to exercise any of its rights under
Sections 13, 14 and 15 or any other similar agreement or to have in effect a
similar agreement for any other employee. Given the potential irreparable harm
to the Parent, Company or their affiliates, Executive expressly acknowledges and
agrees that Parent and Company shall have the right to seek injunctive relief, a
restraining order or such other equitable relief, including, but not limited to,
specific performance (without the requirement to post bond) to restrain any
breach or threatened breach of any provisions in Sections 13, 14 and 15 in
addition to pursuing all appropriate legal relief, including but not limited to
attorneys’ fees, costs, damages and recoupment of amounts paid hereunder for any
and all violations of such

 

13



--------------------------------------------------------------------------------

provisions. If the Company shall institute any action or proceeding to enforce
the provisions in Sections 13, 14 and 15, the Executive hereby waives the claim
or defense that the Company has an adequate remedy at law and agrees not to
assert in any such action or proceeding the claim or defense that the Company
has an adequate remedy at law. The parties hereby agree that the Non-Compete
Period shall be extended by any period during which the Executive is found by an
arbitrator or court to be in violation of, or to have violated, any provisions
in Sections 13, 14 and 15.

17. Transition Cooperation. Executive agrees to fully cooperate in any
transition either from or to another chief executive officer of Parent or
Company during the Term, as may be determined by the Board in its discretion.

18. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Executive:

Benjamin A. Breier

5400 Farm Ridge Lane

Prospect, KY 40059

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: General Counsel

19. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from this Agreement and the remaining provisions of this Agreement shall
continue to be binding and effective.

20. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter hereof. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Executive and such officer of the Company specifically designated by
the Board.

21. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

14



--------------------------------------------------------------------------------

22. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

24. Survival. Any provision of this Agreement creating obligations extending
beyond the Term of this Agreement shall survive the expiration or termination of
this Agreement, regardless of the reason for such termination.

25. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Executive of the applicable provision; provided
that nothing herein shall require the Company to provide Executive with any
gross-up for any tax, interest or penalty incurred by Executive under
Section 409A of the Code. All reimbursements or payments under this Agreement in
respect of taxes will be made no later than the end of Executive’s taxable year
next following Executive’s taxable year in which the taxes (and any income or
other related taxes or interest or penalties thereon) on such payments are
remitted to the Internal Revenue Service or any other applicable taxing
authority. Furthermore, notwithstanding anything herein to the contrary, no
payment or benefit payable under this Agreement shall be required to be paid or
provided in any calendar year if the payment of such payment or benefit would
constitute an impermissible acceleration under Section 409A of the Code and the
transition guidance thereunder and such payment shall instead be paid as soon as
practicable, without interest.

26. Guaranty by the Parent. The Parent guarantees the prompt and satisfactory
performance by the Company of this Agreement in accordance with its terms and
conditions. If the Company defaults in the performance of its obligations under
this Agreement in accordance with its terms and conditions, the Parent shall pay
to Executive all damages, costs, expenses and amounts that Executive is entitled
to recover from the Company by reason of such default. This guaranty shall
continue in force until all obligations of the Company to Executive under this
Agreement have been satisfied.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:   Stephen R. Cunanan Title:   Chief
People Officer For the purpose of Section 3, Section 7 and Section 9, and as
guarantor of Company’s obligations under Section 26 of this Agreement KINDRED
HEALTHCARE, INC. By:   Stephen R. Cunanan Title:   Chief People Officer /s/
Benjamin A. Breier BENJAMIN A. BREIER

 

16